DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             C.B., the father,
                                Appellant,

                                    v.

              DEPARTMENT OF CHILDREN AND FAMILIES,
                            Appellee.

                             No. 4D21-1589

                        [September 13, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Stacey Schulman, Judge; L.T. Case No. 21-0000162DP.

  Sean Conway, Fort Lauderdale, for appellant.

  Carolyn Schwarz, Children's Legal Services, For Lauderdale, for
appellee Department of Children and Families.

   Kimberly J. Lopater, Statewide Guardian ad Litem, Best Interests
Project, Tampa, and Thomasina F. Moore, Statewide Director of Appeals,
Statewide Guardian ad Litem, Tallahassee, o/b/o S.B. and D.B.

PER CURIAM.

  Affirmed.

WARNER, GERBER and ARTAU, JJ., concur.

                         *           *           *

  Not final until disposition of timely filed motion for rehearing.